DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                ARON LUNA,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-2584

                          [February 28, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge;
L.T. Case Nos. 2008CF001915A and 2008CF001938A.

   David M. Lamos, Fort Pierce, for appellant.

   No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.